DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/30/21, with respect to initial matters and interpretation of the claims have been fully considered and are persuasive. Interpretations under 35 USC 112 have been withdrawn.
Applicant's arguments filed 3/30/21 have been fully considered but they are not persuasive. Examiner notes that the last limitation, as amended, includes conditional language which is broad. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. Examiner suggests clarifying the claim language to distinctly ad clearly claim the invention.
In response to applicant’s argument on Page 9, Schaefer teaches wherein the stock information includes a charge amount of each of the changeable batteries in the battery changing station and wherein the instructions cause the processor circuit to, if the stored changeable batteries have different charge amounts (see Paragraph 0125 for the active mode of operation, a wireless, terrestrial or satellite-supported data exchange between the vehicle (i.e. V-ECU 10) and a network of operators of filling stations and the ascertainment of the stock levels of batteries of different types at the filling stations and their charge statuses takes place, and the suitability or non-suitability of a filling station is determined on the basis of the number and the charge status of batteries of the required type. In principle, suitability is recognised only if a sufficient number of batteries of the required type in a fully charge state is available in the storage facility of the filling station (exceptions described below). In the case of some battery types, the fully charged state is already reached below the theoretically possible charge, e.g. at 90%), determine, for each charge amount, whether the moving body can reach the destination in a case where the changeable battery of the moving body is exchanged with one of the stored changeable batteries having the respective charge amount (see Paragraph 0138 for when the range is calculated on the basis of the charge status (of the battery 8, which is an electric power unit within the meaning of the invention. The invention, however, can be applied to any exchangeable unit which makes energy of any energy carrier available for driving the vehicle, as indicated in Paragraph 0148; see also Paragraph 0078 for the battery exchange or replacement process), it may be sufficient, for example on a flat stretch of road without any significant obstructions, to take the average range at the usual travelling speed as a basis. In addition, a correlation between charge statuses and average ranges (wherein the range involves the route defined by the starting point and destination selected and notified by the given user as seen in Paragraph 0136) can be made available in the form of a simple table, for example in a memory of a data processing device that implements the method).

Applicant’s request on pages 6-7, that the claims not be given an 112f interpretation is acknowledged.  The 112f interpretation has been removed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (US20120158229A1) in view of Takehara (US20150354974A1).
Regarding claim 1, Schaefer teaches a route searching apparatus for searching for a route through which a moving body which moves by electric energy from a changeable battery reaches a destination (see Paragraph 0010 for providing a power supply method, a vehicle control system, a supply station and an infrastructure, an electric power unit and a route-finding method and navigation device, with which a suitable filling station or supply station can reliably be reached, wherein the suitable filling station corresponds to a destination that is reliably reached; see also Paragraph 0012 for operating a vehicle, which comprises an electric travel drive and at least one rechargeable and replaceable electric power unit), the apparatus comprising: at least one processor circuit with a memory comprising instructions, that when executed by the processor circuit, cause the processor circuit to at least:
obtain a current position of the moving body (see Paragraph 0014 for determination of a current position of the vehicle; see also Paragraph 0037 for at least one position locating device (corresponds to positioning obtaining unit) for locating a position of the vehicle); 
predict a time of arrival at a battery changing station based on a position of the battery changing station (see Paragraph 0127 for in a basic mode of operation, a vehicle 2 transmits information concerning the position, range, battery type and charge status via communication device 88 to a filling station T within radio range or via a satellite relay 60 to an administrative control centre Z (see FIG. 3), which for its part transmits the data via satellite relay 60 or via an—optionally wire-bound—fixed network to filling station T. The batteries that are still being charged can also be taken into account, but must have been fully charged by the time of the expected arrival of vehicle 2. A processor in the vehicle is capable of determining the time of expected arrival of vehicle according to the location of filling station, which corresponds to applicant's predicting unit); 
obtain stock information of a plurality of stored changeable battery in the battery changing station at the time of arrival (see Paragraph 0012 for determination of a given stock level of supply stations which are equipped for the recharging and/or the replacement of the electric power unit, wherein the stock level is defined at least by the number and charge status of electric power units held in stock in a supply station; see also Paragraph 0038 for a reception device (corresponds to applicant's stock information obtaining unit) for the wireless reception of information from a wireless remote communication network concerning supply stations which are equipped for the charging and/or the replacement of the energy storage unit and concerning their given stock level, wherein the stock level is defined at least by the number and charge status of electric power units held in stock in a supply station); 
estimate a movable range based on a residual amount of the changeable battery mounted in the moving body (see Paragraph 0012 for calculation of a range of the vehicle on the basis of the charge status of the electric power unit; see also Paragraph 0038 for range calculation device (corresponds to applicant's estimating unit) for calculating a range of the vehicle on the basis of the charge status (corresponds to a residual amount) of the electric power unit determined by the charge status determination device), 
see Paragraph 0025 for a travel route that can be calculated (by a navigation device as explained further in Paragraph 0112, which corresponds to applicant's searching unit) from the present position of the vehicle to the destination on the basis of suitable supply stations (which includes as previously mentioned in Paragraph 0038, determining a supply station as a suitable supply station when the supply station lies within the range of the vehicle (corresponds to movable range) and its stock level (corresponds to stock information) meets a predetermined condition) and the method can thus be incorporated into the routine of a navigation system known per se), 
wherein the stock information includes a charge amount of each of the changeable batteries in the battery changing station and wherein the instructions cause the processor circuit to, if the stored changeable batteries have different charge amounts (see Paragraph 0125 for the active mode of operation, a wireless, terrestrial or satellite-supported data exchange between the vehicle (i.e. V-ECU 10) and a network of operators of filling stations and the ascertainment of the stock levels of batteries of different types at the filling stations and their charge statuses takes place, and the suitability or non-suitability of a filling station is determined on the basis of the number and the charge status of batteries of the required type. In principle, suitability is recognised only if a sufficient number of batteries of the required type in a fully charge state is available in the storage facility of the filling station (exceptions described below). In the case of some battery types, the fully charged state is already reached below the theoretically possible charge, e.g. at 90%), 
determine, for each charge amount, whether the moving body can reach the destination in a case where the changeable battery of the moving body is exchanged with one of the stored changeable batteries having the respective charge amount (see Paragraph 0138 for when the range is calculated on the basis of the charge status (of the battery 8, which is an electric power unit within the meaning of the invention. The invention, however, can be applied to any exchangeable unit which makes energy of any energy carrier available for driving the vehicle, as indicated in Paragraph 0148; see also Paragraph 0078 for the battery exchange or replacement process), it may be sufficient, for example on a flat stretch of road without any significant obstructions, to take the average range at the usual travelling speed as a basis. In addition, a correlation between charge statuses and average ranges (wherein the range involves the route defined by the starting point and destination selected and notified by the given user as seen in Paragraph 0136) can be made available in the form of a simple table, for example in a memory of a data processing device that implements the method).
 Schaefer fails to explicitly teach obtain a designation of a residual amount of the changeable battery which should remain when the moving body arrives at the destination; search for a route through which the moving body reaches the destination via the battery changing station, based on the designated residual amount.
However, Takehara teaches residual amount obtaining means for obtaining designation of a residual amount of the changeable battery which should remain when the moving body arrives at the destination (see Paragraph 0084 for the input/output IF unit 1000 receives the information of the target residual quantity of the storage battery from the user (Step S1) (corresponds to residual amount obtaining means); see also Paragraph 0085 for the target residual quantity of the storage battery (corresponds to changeable battery) is a target value of the residual quantity of the storage battery at a time when the electrically driven vehicle 1 arrives at the destination (wherein the target value of the residual quantity corresponds to the designated residual amount of storage battery/changeable battery that remains upon arriving to the destination)); 
and a searching unit configured to search for a route through which the moving body reaches the destination via the battery changing station, based on the designated residual amount (see Paragraph 0046 for the route setting means 100 includes, as functional blocks: an input/output IF (interface) unit 1000 for receiving the travel plan information and presenting the charging plan; and a route calculation unit 1005 for setting the running route; see also Paragraph 0063 the input/output IF unit 1000 receives input of the target residual quantity of the storage battery from the user; see also Paragraph 0088 in a case where the user inputs the target residual quantity of the storage battery, for example, a configuration in which the car navigation system connected to the input/output IF unit 1000 is used should be adopted. For example, if the charging gun GN is connected in a state where the running route is already preset, then an inquiry screen for creating the charging plan is displayed on a display screen of the car navigation system, and the input of the target residual quantity of the storage battery by the user is accepted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for operating a vehicle, a navigation device, a vehicle energy control system, a supply station and an infrastructure for supplying such vehicles with electric energy, as taught by Schaefer, using the designation of a residual amount of charge upon the vehicle’s arrival, as taught by Takehara, for the purpose of  provide a charging facility information providing system capable of acquiring optimum charging plan and charging facility information without applying the load to the user (see Paragraph 0007 of Takehara).
Regarding claim 6, Schaefer teaches the route searching apparatus according to claim 1, wherein the memory further comprises instructions, that when executed by the processor circuit, cause the processor circuit to cause a display device to display a route found by the processor circuit (see Paragraph 0106 for navigation device 94 comprises a memory unit for storing map data and is capable of ascertaining a travel route from the present position of the vehicle to a destination selectable by a user via display and input unit 98 and displaying the same on display and input unit 98).  
Regarding claim 7, Schaefer teaches the route searching apparatus according to claim 1, wherein the memory further comprises instructions, that when executed by the processor circuit, cause the processor circuit to cause a display device to display a route found by the processor circuit the searching unit (see Paragraph 0127 for this information is received in communication device 88 of vehicle 2 and is stored in V-ECU 10 and further processed. In particular, the information for determining the suitability or non-suitability of the filling station is used. In a variant, data relating to the travel route are also transmitted from vehicle 2, and the suitability or non-suitability is determined individually for the vehicle by filling station T, and the data transmitted from filling station T contain only the information as to whether filling station T is suitable or not. The communication device transmits data as mentioned earlier in Paragraphs 0052-0053, which corresponds to applicant's transmitting unit. The V-ECU 10 is a vehicle ECU (V-ECU) 10 is also constituted in a manner known per se with a CPU, a ROM, a RAM, an internal bus and an I/O bus (the I/O bus is again symbolized by the outer border of V-ECU 10), as stated in Paragraph 0097, which corresponds to applicant's information terminal being a processor such as a CPU, as disclosed in Applicant's Specification Paragraph 0026. As can be seen in Schaefer's Figure 4, the V-ECU 10 is part of the vehicle and thus implicitly moves with the vehicle).  
Regarding claim 8, Schaefer teaches a non-transitory storage medium storing a program for causing a computer to function as the route searching apparatus according to claim 1 (Examiner notes that the meaning of this claim is unclear by the claim language. Examiner has interpreted this limitation to mean that the non-transitory storage medium stores a program that contains the elements of the route searching apparatus according to claim 1. See Paragraph 0037 for the vehicle energy control system (corresponds to a route searching apparatus) further comprising each of the different devices of the present invention according to claim 1; see also Paragraph 0041 for With such a vehicle energy control system, the method described above can be carried out to a varying extent by the vehicle, or more precisely the electric power unit, and the required data can be communicated to a remote, optionally central, entity for further processing. The transmitted and received data can contain additional information, depending on the distribution of the computational burden; see also Paragraph 0019 for it is possible for the required calculations, determinations and storage procedures to be carried out optionally centrally or in a decentralized manner or distributed over a plurality of computing entities in the control centre, the supply stations or the vehicles; see also Figure 4 for the CPU, ROM, and RAM, all of which correspond to a non-transitory storage medium storing a program to implement the method and system disclosed).
Regarding claim 13, Schaefer teaches the route searching apparatus according to claim 1, wherein estimating a movable range based on a residual amount of the changeable battery mounted in the moving body includes estimating the movable range based on the residual amount of the changeable battery mounted in the moving body and a safety factor (see Paragraph 0120 for the route calculation takes place iteratively, in such a way that the calculated travel route always leads via suitable filling stations. (In the case of longer distances which require repeated battery replacement or repeated charging, the calculation of the range (corresponds to estimating the movable range) from the given filling station is in each case made on the basis of a full battery charge, taking account of suitable safety margins (corresponds to a safety factor)).
Regarding claim 14, Schaefer teaches the route searching apparatus according to claim 1, wherein the memory further comprises instructions, that when executed by the processor circuit, cause the processor circuit to send a reservation request for a desired changeable battery to a battery changing station (see Paragraph 0132 for in a reservation operating mode, an advance notice and reservation of one or more batteries at a filling station T takes place. This is because the situation may arise where a vehicle, to which an adequate stock of batteries of the required type has been communicated by a filling station T, finds when it arrives that none of the required batteries is available there, because they have been claimed in the meantime by other vehicles. In order to avoid such as a situation, vehicle 2 sends a reservation request to a selected filling station T. The selection is made either by the driver of vehicle 2 via display and input unit 98 of navigation device 94 or automatically by V-ECU 10, if there is only still one suitable filling station T present on the selected travel route), 
the reservation request including a battery amount required of the desired changeable battery of the battery changing station (see Paragraph 0138 for when the range is calculated on the basis of the charge status, it may be sufficient, for example on a flat stretch of road without any significant obstructions, to take the average range at the usual travelling speed as a basis. In addition, a correlation between charge statuses and average ranges can be made available in the form of a simple table, for example in a memory of a data processing device that implements the method; see also Paragraph 0126 for the network comprises filling stations T and, as appropriate, an administrative control centre Z (see FIG. 3) as well as vehicles 2 which are participating in the system. It is in principle irrelevant for the applicability of the present invention which entity determines the suitability or non-suitability of a filling station T for a vehicle 2. The decisive factor is that the determining entity is informed about the number and charge status of the batteries at least of the required type at filling station T concerned and about the present position and range of vehicle 2 involved),
and the reservation request further including, if the required battery amount is not a full charge amount, an instruction to stop charging the desired changeable battery of the battery changing station when the battery amount of the desired changeable battery reaches the required battery amount (see Paragraph 0127 for the data can also be broadcast to a plurality of filling stations within a reasonable area surrounding vehicle 2. Filling stations T to which the data are to be sent can be selected, for example, by administrative control centre Z on the basis of the battery type of battery 8 and its maximum or current range. The data are received by filling station T in communication device 58, and it is ascertained in P-ECU 52 or a specialised control unit of storage zone 16 how many batteries of the required type are present, and whether they are available fully charged. The batteries that are still being charged can also be taken into account, but must have been fully charged by the time of the expected arrival of vehicle 2. The number and the charge status of the batteries in filling station T are transmitted as information via communication device 58 either directly or via satellite relay 60, optionally with the interposition of administrative control centre Z, to vehicle 2. This information is received in communication device 88 of vehicle 2 and is stored in V-ECU 10 and further processed. In particular, the information for determining the suitability or non-suitability of the filling station is used).
Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer and Takehara in view of Matsuyama (US20110191266A1).
Regarding claim 4, Schaefer teaches the route searching apparatus according to claim 1, wherein the stock information (see Paragraph 0016 for stock level) and money amount information for each of the stored changeable batteries (see Paragraph 0081 for automatic service machines 30 that have a number of functions. An operator can carry out an identification here and confirm a replacement procedure. Furthermore, payment (corresponds to money amount) can be made here; see also Paragraph 0012 for determination of a given stock level of supply stations which are equipped for the recharging and/or the replacement of the electric power unit, wherein the stock level is defined at least by the number and charge status of electric power units held in stock in a supply station (corresponds to each of the stored chargeable batteries)), but fails to teach that the stock information includes the money amount information of a changeable battery. 
However, Matsuyama teaches the stock information includes the money amount information of a changeable battery (see Paragraph 0007 for the navigation device further comprises an information acquisition unit (corresponds to stock information) configured to acquire charge-related information related to each parking area being searched, the charge-related information including a capability of an external charge facility of each parking area, data of a usage fee of each parking area, and sunshine condition data of each parking area during a scheduled parking. The navigation device further comprises a calculation unit configured to calculate a charge cost (corresponds to applicant’s money amount information of a changeable battery) of each parking area according to a remaining quantity of the battery, the charge-related information, and a time period of scheduled parking. The navigation device further comprises a display unit configured to indicate the charge cost of each parking area calculated by the calculation unit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle energy control system, as taught by Schaefer, and the residual amount designation, as taught by Takehara, using the price increase for increased charging functionality, as taught by Matsuyama, for the purpose of allowing a user to make a determination whether charge using the solar cell is enough or whether charge using an external charge facility is better even though it requires more payment (see Paragraph 0004 of Matsuyama). 
Regarding claim 5, Schaefer teaches the elements of the present invention as discussed above but fails to explicitly disclose that the route searching apparatus according to claim 4, wherein the money amount information includes an amount of money calculated by a method which raises a price of a respective one of the stored changeable battery as a charge amount of the respective one of the changeable batteries increases.  
However, Matsuyama teaches the route searching apparatus according to claim 4, wherein the money amount information includes an amount of money calculated by a method which raises a price of a changeable battery as a charge amount of the changeable battery increases (see Figure 3 for the charge cost in relation to the expected charge percentage and the total cost. For a 50% charge, the charges cost is $0 with a total cost of $24. As the charge percentage increases from 50% to 100%, the charge cost increases to $11 with a total cost of $59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle energy control system, as taught by Schaefer, and the see Paragraph 0004 of Matsuyama). Additionally, it is well known in the art and outside of the art, that the more of product is consumed, the more it will cost based on the consumption. For example, the more gas I pump into my car, the more it will cost me.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hayashi (US20120256588A1) teaches the usage pattern of an electric vehicle including the amount of power consumption of a battery on each day of the week is extracted from usage histories of the vehicle in a predetermined period. When the vehicle goes home after one day's operation and is connected to a charging apparatus, a charge determination unit predicts a usage pattern of the vehicle on the next day and determines whether the vehicle can operate on the next day with the remaining amount of power of a battery in the vehicle. When it is determined that the charging of the battery is necessary, the battery is charged until it reaches the target remaining amount of power. The target remaining amount of power is determined on the basis of the amount of power consumption in the predicted usage pattern so that the full charge is prevented and the number of charges is reduced.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                                        49